                 Case 19-11739-LSS             Doc 550        Filed 11/27/19        Page 1 of 9



                        IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE



In re:
                                                              Chapter 11
                                                    1
iPic-Gold Class Entertainment, LLC,et al.                     Case No. 19-11739(LSS)

                                    Debtors.                  (Jointly Administered)


                                                         Objection Deadline: December 4,2019 at 4:00 p.m.(ET)
                                                             Hearing Date: December 11,2019 at 2:00 p.m.(ET)

                     DEBTORS’ MOTION FOR AN ORDER PURSUANT TO
            SECTION 1121(d) OF THE BANKRUPTCY CODE EXTENDING THE
           EXCLUSIVE PERIODS WITHIN WHICH THE DEBTORS MAY FILE
              A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF


                  The debtors and debtors in possession (collectively, the “Debtors”), in the above-

captioned chapter 11 cases move the Court(this “Motion”),for entry of an order, substantially in

the form attached hereto as Exhibit A (the “Proposed Order”), pursuant to section 1121(d)of

title 11 of the United States Code(the “Bankruptcy Code”). Rule 9006(b) ofthe Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 9006-2 ofthe Local Rules of

Bankruptcy Practice and Procedure ofthe United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), extending the exclusive periods during which only the Debtors

may file a chapter 11 plan and solicit acceptances thereoffor an additional one hundred twenty

(120)days. In support ofthis Motion,the Debtors respectfully submit as follows:




'The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment Inc.(9582); iPic-Gold Class Entertainment, LLC(4684); iPic Gold
Class Holdings LLC(6315); iPic Media LLC(0150); iPic Texas, LLC(N/A); and Delray Beach Holdings, LLC
(1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.


DOCS DE:226011.3 39566/002
                Case 19-11739-LSS             Doc 550      Filed 11/27/19    Page 2 of 9




                                                 Jurisdiction


                 1.          The United States Bankruptcy Court for the District of Delaware (the

 Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012. The Debtors confirm their consent, pursuant to Rule 9013-

1(f) of the Local Rules of the United States Bankruptcy Court for the District of Delaware (the

 Local Rules”), to the entry of a final order by the Court in connection with this Motion to the

extent that it is later determined that the Court, absent consent of the parties, cannot enter final

orders or judgments in connection herewith consistent with Article III of the United States

Constitution.


                 2.          This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue for this

matter is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                 3.          The statutory and rule bases for the relief requested herein are section

1121(d) of the Bankruptcy Code, Bankruptcy Rule 9006(b), and Local Rule 9006-2.

                                                 Background

                 4.          On August 5, 2019 (the “Petition Date”), each Debtor commenced with

this Court a voluntary case under Chapter 11 of the Bankruptcy Code. The Debtors continue to

operate their businesses and manage their properties as debtors in possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code.

                 5.          No trustee or examiner has been appointed in these chapter 11 cases. On

August 14, 2019, the Office of the United States Trustee appointed an official committee of

unsecured creditors (the “Committee”).

                 6.          The Debtors are a leading provider of polished-casual dining in a luxury

                                                       2
DOCS_DE:226011.3 39566/002
                Case 19-11739-LSS            Doc 550      Filed 11/27/19     Page 3 of 9



theater auditorium environment. The Debtors are one of the largest combined movie theater and

restaurant entertainment destinations with locations that provide a luxurious movie-going

experience at an affordable price. The Debtors provide customers with high-quality, chef-driven

culinary and mixology in unique destinations that include premium movie theaters, restaurants

and lounges.

                 7.          A more detailed description of the Debtors’ business and operations, and

the events leading to the commencement of these chapter 11 cases, is provided in the

Declaration ofDavid M. Baker in Support First Day Motions [Docket No. 4](the “First Day

Declaration”'), and incorporated herein by reference.

                 8.          On October 29, 2019, the Court entered an order approving the sale of

substantially all of the Debtors’ assets [Docket No. 470](the “Sale Order”). In connection with

the Sale Order, the Court also approved a settlement term sheet (the “Term Sheet Settlement”)

among the Debtors, RSA,and the Committee. See Sale Order, Exhibit 2. The Term Sheet

Settlement contemplates that the Committee will be responsible for preparing, filing, and

prosecuting a disclosure statement and chapter 11 plan, see Term Sheet Settlement at ^[1, to

which the Debtors expect they will review and provide input. The Debtors file this Motion to

extend the Exclusive Periods (defined below) pending the filing of a disclosure statement and

chapter 11 plan, and so another third party does not derail the expected plan process by seeking

to file its own competing plan.

                                              Relief Requested

                 9.          The Debtors’ currently exclusive period to file a chapter 11 plan (the

 Exclusive Filing Period”) is December 3, 2019, and the Debtors’ current exclusive period to




DOCS_DE:226011.3 39566/002
                 Case 19-11739-LSS             Doc 550        Filed 11/27/19         Page 4 of 9




solicit votes to approve a chapter 11 plan (the “Exclusive Solicitation Period”) is February 1,

2020 (together, the “Exclusive Periods”, together, the “Current Exclusive Periods”).^
                  10.      By this Motion, the Debtors respectfully request that the Court enter the

Proposed Order, pursuant to section 1121(d) of the Bankruptcy Code, extending by one hundred

twenty (120) days:(i) the Exclusive Filing Period through and including April 1, 2020; and

(ii) the Exclusive Solicitation Period through and including June 1, 2020. The Debtors further

request that entry of the Proposed Order be without prejudice to the Debtors’ rights to seek

additional extensions of the Exclusive Periods.


                                                 Basis for Relief


                  11.        Section 1121 of the Bankruptcy Code provides for exclusive periods in

which a chapter 11 debtor may formulate and propose a confirmable plan of reorganization or

liquidation and to solicit acceptances thereof without the disruption that might be caused by the

filing of competing plans by non-debtor parties. Flowever, section 1121(d) allows the court to

extend the debtor’s exclusive periods for “cause. Specifically, section 1121(d) provides that:

                  (1) Subject to paragraph (2), on request of a party in interest made
                  within the respective periods specified in subsections(b) and (c) of
                  this section and after notice and a hearing, the court may for cause
                  reduce or increase the 120-day period or the 180-day period
                  referred to in this section.


                  (2)(A) The 120-day period specified in paragraph (1) may not be
                  extended beyond a date that is 18 months after the date of the order
                  for relief under this chapter.

                  (B)The 180-day period specified in paragraph (1) may not be
                  extended beyond a date that is 20 months after the date of the order
                  for relief under this chapter.




’Pursuant to Local Rule 9006-2, the filing of this Motion prior to the Current Exclusive Periods shall serve to
automatically extend the Current Exclusive Periods without the necessity for the entry of a bridge order, until the
Court rules on this Motion. See Del. Bankr. LR 9006-2.

                                                          4
DOCS DE:226011,3 39566/002
                Case 19-11739-LSS            Doc 550      Filed 11/27/19    Page 5 of 9




11 U.S.C. § 1121(d).

1.      Section 1121(d) of the Bankruptcy Code Permits the Court to Extend the Exclusive
        Periods for “Cause.”


                 12.         A bankruptcy court has the discretion to extend a debtor’s exclusive

periods based upon the facts and circumstances of a particular case. See First Am. Bank ofNew

Yorkv. Sw. Gloves & Safety Equip., Inc., 64 B.R. 963, 965(D. Del. 1986); 203 N. LaSalle St.

P’ship V. Bank ofAm., N.A., 1999 U.S. Dist. LEXIS 19425, at *12(N.D. 111. 1999); In re Mid-

State Raceway, Inc., 323 B.R. 63, 68 (Bankr. N.D.N.Y. 2005); In re Reetz, 61 B.R. 412, 414

(Bankr. W.D. Wis. 1986). Although the Bankruptcy Code does not define “cause” for purposes

of an extension request under section 1121(d), courts have looked to the legislative history of

section 1121(d)for guidance. See In re Gibson & Cushman Dredging Corp., 101 B.R. 405, 409

(E.D.N.Y. 1989); In re Amko Plastics, Inc., 197 B.R. 74, 77(Bankr. S.D. Ohio 1996). Such

legislative history indicates that Congress did not intend that the initial exclusive periods be set

in stone. See Amko Plastics, 197 B.R. at 77(finding courts should have flexibility in dealing

with extensions of exclusivity); Gaines v. Perkins (In re Perkins), 71 B.R. 294, 297(W.D. Tenn.

1987)(“The hallmark of. . .[section 1121(d)] is flexibility.”).

                 13.         Instead, Congress intended that the debtor’s exclusive periods be of

sufficient length to afford the debtor a full and fair opportunity to negotiate, formulate, and draft

a confirmable chapter 11 plan without the disruptions that would occur with the filing of

competing plans. See Geriatrics Nursing Home, Inc. v. First Fidelity Bank, N.A., 187 B.R. 128,

133 (D.N.J. 1995)(“The opportunity to negotiate its plan unimpaired by completion ... is meant

to allow the debtor time to satisfy all creditors and win support for its restructuring scheme and

thus ensure its survival as a business.”). Indeed, Congress has recognized that, depending on the




                                                      5
DOCS DE:226011.3 39566/002
                Case 19-11739-LSS             Doc 550       Filed 11/27/19       Page 6 of 9




facts and circumstances of a particular case, an exclusive period of only 120 days may not

provide a debtor with adequate time in which to propose such plan:

                 The court is given the power, though, to increase .. . the 120-day
                 period depending on the circumstances of the case. [T]he bill
                 allows the flexibility for individual cases that is not available
                 today. For example, if an unusually large company were to seek
                 reorganization under ehapter 11, the Court would probably need to
                 extend the time in order to allow the debtor to reach an agreement.

H.R. Rep. No. 95-595, 95th Cong. 1st Sess. 232(1977)(footnotes omitted).

                 14.         In determining whether cause exists for an extension of exclusivity,

bankruptcy courts consider a variety of factors, including:

                             a)     the size and complexity of the case;

                             b)     the necessity of suffieient time to negotiate and prepare adequate
                                    information;

                             c)     the existence of good faith progress toward reorganization;^
                             d)     whether the debtor is paying its debts as they eome due;

                             e)     whether the debtor has demonstrated reasonable prospects for
                                    filing a viable plan;

                             f)     whether the debtor has made progress in negotiating with creditors;

                             g)     the length of time the ease has been pending;

                             b)     whether the debtor is seeking the extension to pressure ereditors;
                                    and


                             i)     whether unresolved eontingencies exist.

See, e.g.. In re Adelphia Commc’ns Corp., 352 B.R. 578, 587 (Banki'. S.D.N.Y. 2006); Cont’l

Cas. Co. V. Burns & Roe Enters., Inc., 2005 U.S. Dist. LEXIS 26247, at *11-12(D.N.J. 2005);




^ Reorganization includes liquidation. In re Enron Corp., 284 B.R. 376, 406 n.l3, n.l4 (Bankr. S.D.N.Y. 2002)
(“the concept of reorganization includes liquidation”); see In re Ionosphere Clubs, Inc., 184 B.R. 648,654
(S.D.N.Y. 1995)(collecting cases holding that liquidation is encompassed under and permissible in reorganization
plans).

                                                        6
DOCS_DE:226011.3 39566/002
                Case 19-11739-LSS              Doc 550      Filed 11/27/19    Page 7 of 9




In re Cent. Jersey Airport Servs., LLC, 282 B.R. 176, 184(Bankr. D.N.J. 2002); In re Dow

Corning Corp., 208 B.R. 661, 664-65 (Bankr. E.D. Mich. 1997).

                  15.         Importantly, however, not all of the above factors are necessary or

relevant in determining whether to grant an extension of the exclusivity periods in a particular

case. See, e.g., In re Express One Int’l, Inc., 194 B.R. 98, 100-01 (Bankr. E.D. Tex. 1996)

(relying upon only four factors in determining whether cause exists to support an extension); In

re United Press Int’l, Inc., 60 B.R. 265, 269(Bankr. D.D.C 1986)(holding that cause existed to

extend exclusivity based on only three factors). As explained more fully below, the application

of the above factors to the facts and circumstances of the chapter 11 cases demonstrates that

more than sufficient cause exists to extend the Debtors’ Exclusive Periods pursuant to section

1121(d) of the Bankruptcy Code.

II.     Cause Exists for a Further Extension of the Debtors’ Exclusive Periods in These
        Chapter 11 Cases.

                  16.         Pursuant to this Motion, the Debtors are seeking a further extension of the

Exclusive Periods. For the reasons set forth below, cause exists for such an extension.

                  17.         The Debtors satisfy the various factors that courts rely on in connection

with granting extensions of the Exclusive Periods set forth in section 1121(d) of the Bankruptcy

Code.


                 • The Debtors’ Chapter II Cases Are Large and Complex. These chapter 11
                   cases involve six Debtor entities with hundreds of employees, approximately
                   $220 million in debt obligations as of the Petition Date, and a number of
                   operating and non-operating theater locations in multiple states across the
                   country. Accordingly, the size and complexity of these chapter 11 cases
                   weighs in favor of extending the Exclusive Periods.

                 • The Debtors Have Made Good-Faith Progress. The Debtors have obtained
                   first day relief to ensure a smooth transition into chapter 11 and filed their
                        schedules of assets and liabilities and statements of financial affairs, among
                        other tasks. The Debtors have also conducted a sales process that resulted in
                        entry of the Sale Order for a sale to iPic Theaters, EEC (with a sale closing on

                                                        7
DOCS_DE:22601 1.3 39566/002
                Case 19-11739-LSS            Doc 550      Filed 11/27/19   Page 8 of 9




                     November 15, 2019) to maximize the value of substantially all of their assets.
                     The Debtors, the Committee, and RSA have also agreed to the terms of the
                     Term Sheet Settlement that resolved major, pending disputes and that will
                     provide the framework for a chapter 11 plan process.

                • Extending the Exclusivity Periods Will Not Prejudice Creditors. The Debtors
                  are requesting an extension of the Exclusive Periods to focus on working with
                  the Committee and RSA to develop a liquidating plan contemplated by the
                  Term Sheet Settlement. Continued exclusivity will permit the Debtors to
                  maintain flexibility so a competing plan by another third party does not derail
                  the parties’ efforts towards an orderly liquidation process now that the Sale
                       Order has been entered and the sale closed on November 15, 2019. All
                       stakeholders will benefit from such continued stability and predictability.

                • The Debtors Have Demonstrated Reasonable Prospectsfor Filing a Viable
                  Plan. The Debtors have only recently completed their sales process, and, as
                  set forth in the approved Term Sheet Settlement, the Committee will be
                  preparing and prosecuting approval of a disclosure statement and chapter 11
                  plan with input from the Debtors and RSA.

                • The Debtors Are Not Pressuring Creditors by Requesting an Extension ofthe
                  Exclusive Periods. The Debtors have no ulterior motive in seeking an
                  extension of the Exclusive Periods. Indeed, two key creditor groups - the
                  Committee and RSA - have agreed to the Term Sheet Settlement that provides
                  a path forward towards a chapter 11 plan.

                • These Chapter 11 Cases Are Approximately Three Months Old. The Debtors’
                  request for an extension of the Exclusive Periods is the Debtors’ first such
                  request and comes approximately three months after the Petition Date. As
                  discussed above, during this short time, the Debtors have accomplished a
                  great deal, have closed the sale of their assets, and are working with the
                  Committee and RSA towards the goal of pursuing a confirmed plan.

                             Moreover, termination of the Exclusive Periods would adversely impact

the substantial progress made by the Debtors in the chapter 11 cases to date. Through the

chapter 11 cases, the Debtors have thus far been able to focus their efforts upon maximizing

value and obtaining approval of the sale of the Debtors’ assets through the Sale Order.

                 19.         Accordingly, based upon the foregoing, cause exists to extend the

Exclusive Periods pursuant to section 1121(d) of the Bankruptcy Code.




                                                      8
DOCS DE:226011.3 39566/002
                Case 19-11739-LSS            Doc 550      Filed 11/27/19    Page 9 of 9



                                                   Notice

                 20.         The Debtors will provide notice of this Motion to the following parties, or

their counsel, if known:(a) the Office of the United States Trustee;(b) the Debtors’ prepetition

and postpetition lenders;(c) counsel to the Committee; and (d) all parties who have filed a notice

of appearance and request for service of papers pursuant to Bankruptcy Rule 2002. The Debtors

submit that, in light of the nature of the relief requested, no other or further notice need be given.

                                              No Prior Request

                 21.         No previous request for the relief sought in this Motion has been made to

this Court or any other court.

                 WHEREFORE,the Debtors respectfully request that the Court enter the proposed

order, substantially in the form attached to this Motion as Exhibit A, and grant such other and

further relief as may be appropriate.


Dated; November 27, 2019                           PACHULSKl STANG ZIEHL & JONES LLP


                                                   /s/ Peter J. Keane

                                                   Jeffrey N. Pomerantz(CA Bar No. 143717)
                                                   Debra 1. Grassgreen(CA Bar No. 169978)
                                                   Peter J. Keane(DE Bar No. 5503)
                                                   919 N. Market Street, 17"’ Floor
                                                   P.O. Box 8705
                                                   Wilmington, DE 19899(Courier 19801)
                                                   Telephone:(302)652-4100
                                                   Facsimile: (302)652-4400
                                                   E-mail:     jpomerantz@pszjlaw.com
                                                               dgrassgreen@pszjlaw.com
                                                               pkeane@pszjlaw.com

                                                   Attorneysfor Debtors and Debtors in Possession




                                                      9
DOCS DE;226011.3 39566/002
